Title: Thomas Jefferson to Robert H. Saunders, 23 June 1817
From: Jefferson, Thomas
To: Saunders, Robert Hyde


          
            Sir
            Monticello
June 23. 17.
          
          Your letter of May 9. did not get to hand until the 15th instant, and your post office not being named in your letter I must direct this to Goochland courthouse where it mentions that you have a plantation. having trees so near as you describe to your house, and higher than the chimnies, I should certainly prefer fixing the Conductor to a tree, as a higher object, and because should the rod be at any time overcharged, the tree itself is a good conductor for the surplus matter. it saves also all connection with the house by the supporting staples. the rod should have it’s point tipped with gold or silver leaf to prevent rusting, and should rise 6. or 8. feet above the top of the tree. if the rod is not all in one piece it is better the pieces should be socketed into one another than linked. where it enters the ground it should bend off from the foundation of the house 5. or 6. feet, and no coating in the ground is material as it there delivers it’s charge to the body of the earth where it is dissipated at once Accept the assurance of my respect.
          Th: Jefferson
        